Citation Nr: 1511980	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issues of service connection for hearing loss, tinnitus and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied service  connection for hearing loss and tinnitus; although the Veteran filed a notice of disagreement, he did not perfect his appeal to the Board following a statement of the case; the decision became final in July 2010.

2.  Evidence received since the July 2009 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for hearing loss and tinnitus, and raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1. The July 2009 rating decision is final; new and material evidence has been received and the claim seeking service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2. The July 2009 rating decision is final; new and material evidence has been received and the claim seeking service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

The Veteran initially filed service connection for hearing loss and tinnitus in March 2009.  His DD-214 indicates that his military operational specialty (MOS) was aircraft maintenance specialist.  The Veteran underwent a VA examination May 2009.  Because hearing loss was not shown during service or at separation from service, the RO denied the claim in July 2009.  Thereafter, the Veteran filed a notice of disagreement.  However, he did not formally appeal and the denial of the claim became final in July 2010.  In December 2011, the Veteran sought to reopen his claim.  He indicated it was his job in service to get all jets launched on mission which he did without hearing protection.  He indicated that he would get records from his post-service employer, Boeing, to show he had hearing loss when he started working for them.  The claims file now contains records spanning from 1983 to 1998 containing audiograms.  This evidence is new as it was not part of the record considered by the RO in the July 2009 rating decision or November 2009 statement of the case.

These records are not cumulative or redundant of the evidence of record in 2009, and raise a reasonable possibility of substantiating the claim for hearing loss by demonstrating that hearing loss was already present in the early 1980s for a Veteran who had performed a MOS that is recognized as one which involves exposure to excessive noise.  
In addition, the Veteran testified at a hearing before the Board.  He indicated his belief that tinnitus and hearing loss were caused during all his years of service.  He stated that he did not have time for ear muffs and that he was constantly exposed to noise.  The Veteran's testimony on the matter is new and it raises a possibility of substantiating the claims by providing evidence of in-service injury and the onset of tinnitus.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's claims for service connection for hearing loss and tinnitus.  The appeal, to this extent only, is granted.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

REMAND

Reason for Remand: To obtain any outstanding treatment records, to further develop the record in regard to exposure to herbicides and to schedule the Veteran for VA examinations.

I.  Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his service as an aircraft maintenance specialist.  He believes his current constant tinnitus was caused by exposure to jet engines during his time during service.

The Veteran underwent a VA examination in May 2009.  At that time, there were no service medical records or private medical records in the claims file.  It was noted he currently had hearing loss and an extensive history of noise exposure in the military.  It was also indicated that after service the Veteran worked as a carpenter, a bridge builder and in aircraft at Boeing for over 2 decades.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records do not show evidence of hearing loss or tinnitus; however, noise exposure is conceded and recognized as an in-service injury.  The question remains whether there is a link between conceded noise exposure in service and the Veteran's current bilateral hearing loss and tinnitus.

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.
Here, there is evidence of noise exposure in service and current hearing loss and tinnitus.  In addition, records as early as 1983 show hearing loss for VA purposes in the left ear and some hearing impairment in the right ear that continued to worsen.  An audiogram in August 1983 indicated puretone thresholds as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
30
30
Left Ear
5
10
10
40
40

Based on evidence of an in-service injury, a current disability and hearing loss at least in the left ear as early as 1983, the Board finds it appropriate to remand the claim for an examination to obtain an additional medical opinion as to the likely etiology of the Veteran's hearing loss and tinnitus based on a compete record.

II. Diabetes

The Veteran contends that he should be granted service connection for diabetes due to herbicide exposure in Guam.  The Veteran reports that he went on Temporary Duty (TDY) for 6 months at Anderson Air Force Base in Guam beginning in September 1966.  He alleges that in Guam, he was ground crew for B-52 aircraft.  He noticed that the perimeter was brown because of herbicide spraying.

The RO denied service connection in February 2012 because, although records did show a TDY assignment, there was no evidence of service in Guam.

In April 2014, the Veteran submitted a statement from a Mr. P.T. indicating he was assigned to the same unit as the Veteran.  He indicated the unit was ordered to Guam for a six month TDY in 1966.  Mr. P.T. indicated that while in Guam, he and the Veteran were assigned to the same flight line unit as ground crew on B-52s.  In addition, the Veteran provided evidence that he performed maintenance on TDY in support of Project ARC LIGHT in the Western Pacific.  See March 1967 Statement of B-52 Crew Chief (indicating that the Veteran's workmanship contributed to the effective combat sorties that the aircraft had flown in Vietnam).  The Veteran's also provided articles indicating that the ARC LIGHT, a B-52, was based at Guam and completed missions to South Vietnam. See Air Force Historical Studies Office Article regarding Operation ARC LIGHT, printed March 12, 2014. 

Certain diseases, to include diabetes mellitus type II, that are associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6). 

VA has developed specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that a detailed statement of the service member's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e- mail and a review be requested of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.

The Veteran's personnel records indicate he was on TDY for 190 days beginning in September 1966.  There is no indication that he was in Guam for the TDY; however, the Veteran is competent to testify as to where he was and the Board has no reason to disbelieve him or the Veteran who indicated he served with the Veteran in Guam on the flight line.  The evidence provided regarding Project ARC LIGHT also provides relevant information concerning the Veteran's service of an aircraft that was based in Guam during the period he alleges he was there.

The Veteran did not serve in Vietnam; therefore, he is not entitled to a presumption of service connection for his diabetes; however, he may be entitled to service connection on a direct basis if the evidence establishes that his diabetes is at least as likely as not related to herbicide exposure as to some other cause or factor.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As such, the Board will remand the claim for a VA examination as to the likely etiology of the Veteran's diabetes.

In addition, there is evidence that a Dr. A.B. had provided private treatment to the Veteran and that the Veteran's blood sugar was consistently in excess of 400 prior to his subsequent treatment at VA.  Although a March 2014 statement from the doctor appears in the claims file, it does not appear any private treatment records have been obtained.  On remand, the RO should give the Veteran the opportunity to provide authorization for VA to assist him in obtaining the records or to provide the records himself.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with outstanding VA treatment records, to include all those from January 2012 to the present.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to hearing loss, tinnitus and/or diabetes that are not already of record.  Request any records properly identified by the Veteran, to include from Dr. A.B. who treated him for high blood sugar.  

3.  Given competent evidence of TDY in Guam between September 1966 and March 1967, the RO should take any other necessary steps to verify the alleged herbicide exposure reported by the Veteran, in accordance with VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section (C)(10)(o), as appropriate.
4.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an audiologist for an opinion as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination. The examination report should indicate that this has been accomplished. 

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should note that noise exposure in service has been conceded by VA and employment records as early as 1983 demonstrating hearing loss for VA purposes in the left ear and some degree of hearing impairment in the right ear.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

5.  After records are obtained to the extent available and any further necessary development regarding herbicide exposure in Guam is performed, schedule the Veteran for a VA examination by an appropriate specialist, for an opinion as to the nature and etiology of the Veteran's diabetes mellitus, type II.

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination. The examination report should indicate that this has been accomplished. 

Following review of the record, the examiner should opine as to whether it is at least as likely that the Veteran's diabetes is the result of a disease or injury incurred during his active military service, to include exposure to herbicides at Anderson Air Force Base in Guam between September 1966 and March 1967, as it is the result of some other cause or factor. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


